                Case 1:19-cv-03607-DLB Document 17 Filed 01/19/21 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                                101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                             (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                       January 19, 2021


      LETTER TO COUNSEL

             RE:      Terri S. v. Saul
                      Civil No. DLB-19-3607


      Dear Counsel:

             On December 20, 2019, plaintiff petitioned this Court to review the Social Security
      Administration’s (“SSA’s”) final decision to deny her claim for Supplemental Security Income.
      ECF 1. I have considered the parties’ cross-motions for summary judgment and plaintiff’s
      response. ECF 14 (“Pl.’s Mot.”); ECF 15 (“Def.’s Mot.”); ECF 16 (“Pl.’s Resp.”). I find no
      hearing necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the denial if the
      SSA employed correct legal standards in making findings supported by substantial evidence. 42
      U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that
      standard, I will deny plaintiff’s motion, grant the Commissioner’s motion, and affirm the
      Commissioner’s judgment pursuant to sentence four of 42 U.S.C. § 405(g). See 42 U.S.C. §
      1383(c)(3). This letter explains my rationale.

             Plaintiff filed her claim for benefits on August 17, 2015, alleging an onset date of February
      7, 2014. Administrative Transcript (“Tr.”) 221-26. The SSA denied her claim initially and on
      reconsideration. Tr. 87, 107. An Administrative Law Judge (“ALJ”) held a hearing on July 30,
      2018. Tr. 37-53. Following the hearing, the ALJ determined plaintiff was not disabled within the
      meaning of the Social Security Act during the relevant time frame. Tr. 7-27. Because the Appeals
      Council denied plaintiff’s request for review, the ALJ’s decision constitutes the final, reviewable
      decision of the SSA. Tr. 1-6; see Sims v. Apfel, 530 U.S. 103, 106-07 (2000); 20 C.F.R. §
      422.210(a).

              The ALJ found plaintiff severely impaired by “neck and back impairment with mild
      cervical degenerative disc disease; asthma; migrain[e] headaches; anxiety; depressive disorder;
      post-traumatic stress disorder (PTSD); bipolar disorder; agoraphobia with panic attacks; and panic
      disorder.” Tr. 13. Despite these impairments, the ALJ determined plaintiff retained the residual
      functional capacity (“RFC”) to:
           Case 1:19-cv-03607-DLB Document 17 Filed 01/19/21 Page 2 of 6
Terri S. v. Saul
Civil No. DLB-19-3607
January 19, 2021
Page 2

        perform light work as defined in 20 CFR 416.967(b)…except the claimant cannot
        climb ladders, ropes, or scaffolds; can occasionally climb ramps and stairs, balance,
        stoop, kneel, crouch, and crawl; must avoid any more than occasional exposure to
        cold and heat extremes, respiratory irritants (such as fumes, odors, gases, and
        poorly ventilated areas), and workplace hazards (including unprotected heights and
        hazardous machinery); is limited to simple, routine tasks, in entry level unskilled
        work, with routine customary breaks after about 2-hour periods of work, in a low
        stress job (defined as involving only occasional independent decision making and
        occasional changes in the work setting); is capable of no interaction with the public
        and only occasional interaction with co-workers and supervisors; and can only
        occasionally perform tandem tasks.

Tr. 15. After considering the testimony of a vocational expert (“VE”), the ALJ determined plaintiff
did not have any past relevant work but could perform other jobs existing in significant numbers
in the national economy. Tr. 21. Therefore, the ALJ concluded plaintiff was not disabled. Tr. 22.

      On appeal, plaintiff makes only one argument. Plaintiff argues the ALJ’s decision fails to
comply with the requirements of Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015). Because the
ALJ’s RFC determination is supported by substantial evidence, I affirm the SSA’s decision.

        The Fourth Circuit in Mascio remanded for, as pertinent to this case, the inadequacy of the
ALJ’s RFC assessment with respect to the plaintiff’s “moderate difficulties” in concentration,
persistence, or pace (“CPP”). 780 F.3d at 638. CPP is one of four broad, functional areas an ALJ
must consider when evaluating a claimant’s mental impairments.1 20 C.F.R. Pt. 404, Subpt. P,
App’x 1, § 12.00(A)(2)(b); see 20 C.F.R. § 416.920a (explaining the “special technique” for
evaluating the severity of a claimant’s mental impairments). The ALJ assesses the extent to which
the claimant’s impairment “interferes with [her] ability to function independently, appropriately,
effectively, and on a sustained basis.” 20 C.F.R. § 416.920a(c)(2). The ALJ then rates a claimant’s
degree of limitation in the four areas using a five-point scale: none, mild, moderate, marked, or
extreme. Id. § 416.920a(c)(4). A moderate limitation signifies the claimant has “fair” abilities in
the relevant functional area. 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00(F)(2)(c).

         In Mascio, the ALJ found the plaintiff moderately limited in CPP but confined the
plaintiff’s nonexertional RFC only to “unskilled work.” 780 F.3d at 637-38. The Fourth Circuit
remanded, holding an ALJ does not summarily account for a moderate CPP limitation by
restricting a claimant to “simple, routine tasks or unskilled work…[because] the ability to perform
simple tasks differs from the ability to stay on task.” Id. at 638; see Shinaberry v. Saul, 952 F.3d
113, 121 (4th Cir. 2020). The Fourth Circuit subsequently emphasized Mascio “did not impose a
categorical rule that requires an ALJ to always include moderate [CPP] limitations…as a specific
limitation in the RFC.” Shinaberry, 952 F.3d at 121 (finding the ALJ adequately explained how

1
  Three other functional areas also require assessment: (1) the ability to understand, remember, or apply
information; (2) the ability to interact with others; and (3) the ability to adapt or manage oneself. 20 C.F.R.
Pt. 404, Subpt. P, App’x 1, § 12.00(A)(2)(b) (the “paragraph B” criteria).
           Case 1:19-cv-03607-DLB Document 17 Filed 01/19/21 Page 3 of 6
Terri S. v. Saul
Civil No. DLB-19-3607
January 19, 2021
Page 3

an RFC limited to simple, routine, and repetitive tasks accounted for the plaintiff’s moderate CPP
limitation because the ALJ referenced psychological evaluations and the plaintiff’s adult function
report, all of which supported his conclusion). Rather, an ALJ need only explain how substantial
evidence supports his conclusion as to the plaintiff’s CPP abilities in a work setting. See, e.g.,
Sizemore v. Berryhill, 878 F.3d 72, 79-81 (4th Cir. 2017) (holding two medical opinions
substantially supported the ALJ’s determination that the plaintiff could work in a low stress setting,
defined as non-production jobs without any fast-paced work, despite his moderate CPP limitation);
see SSR 96-8p, 1996 WL 374184, at *2 (July 2, 1996); Thomas v. Berryhill, 916 F.3d 207, 311
(4th Cir. 2019) (“Thus, a proper RFC analysis has three components: (1) evidence, (2) logical
explanation, and (3) conclusion.”).

       Here, the ALJ applied the special technique and found plaintiff moderately limited in CPP.
Tr. 14. Plaintiff argues, in light of this CPP finding, that the ALJ’s decision runs afoul of the
Fourth Circuit’s holding in Mascio. Pl.’s Mot. at 11. Plaintiff argues that Mascio requires either
a corresponding limitation in the RFC determination or an explanation as to how plaintiff can
maintain CPP despite her moderate CPP limitation because the ALJ limited plaintiff’s
nonexertional RFC to, as relevant here, “simple, routine tasks, in entry level unskilled work.” Pl.’s
Mot. at 11; Tr. 15.

        The Commissioner disagrees. The Commissioner argues that Sizemore controls in this case
because here, as in Sizemore, “[t]he ALJ adopted a state agency psychological consultant’s opinion
translating [p]laintiff’s moderate limits into an RFC finding and then formulated the decision’s
RFC to track that opinion.” Def.’s Mot. at 4. The Commissioner notes that Dr. Tendler, who
reviewed plaintiff’s claim at the initial and reconsideration levels, found that plaintiff:

       can concentrate and maintain persistence on simple tasks. [She] can complete tasks
       consisting of 1-2-3 step instructions. [She] would be able to maintain extended periods of
       concentration and attention greater than 2-hour segments. [She] is able to maintain
       attendance and complete a normal workweek and maintain pace with occasional absences.

Def.’s Mot. at 5 (citing Tr. 102) (emphasis added). The Commissioner further argues the ALJ’s
CPP RFC “tracks Dr. Tendler’s assessment,” which provides evidence “sufficient to support the
administrative decision limiting the claimant to that range of work.” Id. (citing Sizemore, 952 F.3d
at 121). The ALJ gave “great weight” to Dr. Tendler’s opinion. Tr. 20.

       In her response, plaintiff challenges the Commissioner’s account of the ALJ’s adoption of
Dr. Tendler’s opinion, correctly noting that the ALJ failed to include any accommodation for
“occasional absences” in his RFC determination. Pl.’s Resp. at 3-6. Plaintiff argues the omission
means “the ALJ’s RFC determination does not track the opinion…which the ALJ ‘adopted,’” as
the Commissioner argues. Pl.’s Resp. at 6. Plaintiff further argues the omission is material because
the ALJ asked the VE at the hearing about employers’ tolerance for absenteeism. Id. at 4 (citing
Tr. 50). The VE replied, “A day. A day a month is considered within tolerances.” Tr. 50.
Essentially, plaintiff argues that the ALJ’s RFC determination is inadequate because the opinion
the ALJ most utilized to form the RFC determination, and to which the ALJ gave great weight,
           Case 1:19-cv-03607-DLB Document 17 Filed 01/19/21 Page 4 of 6
Terri S. v. Saul
Civil No. DLB-19-3607
January 19, 2021
Page 4

included this additional, material absenteeism limitation. Pl.’s Resp. at 3-6. Thus, according to
plaintiff, a similar limitation should appear in the RFC determination. Id.

        I agree with the Commissioner that the RFC determination is supported by substantial
evidence and that the ALJ sufficiently explained how plaintiff can maintain CPP despite her
limitations in that area.

        As a threshold matter, I find that the Fourth Circuit’s reasoning in Sizemore did not depend
upon whether the ALJ “adopted” a particular medical source opinion in whole or in part, which
the parties debate somewhat here. See Def.’s Mot at 4; Pl.’s Resp. at 6. In Sizemore, the Fourth
Circuit rejected the plaintiff’s argument that the ALJ failed to account for his moderate CPP
limitation with an RFC determination limited to, as relevant here, work “only in [a] low stress
[setting] defined as [a] non-production job…[without any] fast-paced work [and] with no public
contact.” 878 F.3d at 79. The Court pointed to two medical source opinions, each of which
contained opinion evidence that Sizemore could maintain CPP under certain limited working
conditions, some of which the ALJ then incorporated into the RFC determination. Id. at 80-81.
The Court wrote, “The opinions of these two doctors thus provided substantial support for the
ALJ’s finding that, despite Sizemore’s overall moderate difficulties with concentration,
persistence, or pace, he would nonetheless be able to stay on task while performing ‘simple one,
two-step tasks,’ as long as he was ‘working in low stress non-production jobs with no public
contact.’” Id. at 81 (internal citation omitted) (emphasis in original). Thus, in Sizemore, the Fourth
Circuit was not concerned with whether the ALJ “adopted” the opinions but instead with whether
substantial evidence supported the ALJ’s RFC determination. In fact, the Fourth Circuit expressly
rejected a similar argument raised by the plaintiff in Sizemore:

       [Plaintiff] argues further that the ALJ ‘provided no accommodation for many of the
       limitations opined by Dr. King,’ the State agency psychologist who reviewed Sizemore’s
       records at the reconsideration level, ‘despite the adoption of her opinion.’…We…reject
       Sizemore’s argument that remand is required under Mascio or because the ALJ failed to
       accommodate many of the limitations identified by Dr. King.

Id. at 80-81.

        The Social Security regulations governing the RFC formulation also support the conclusion
that a properly determined RFC may not necessarily track any one piece of evidence. An “RFC is
an administrative assessment of the extent to which an individual’s medically determinable
impairment(s), including any related symptoms, such as pain, may cause physical or mental
limitations or restrictions that may affect…her capacity to work.” SSR 96-8p at *2. In formulating
a claimant’s RFC, the ALJ must consider all the evidence in the record. 42 U.S.C. §§ 423(d)(5)(B),
1382c(a)(3)(H)(i); 20 C.F.R. § 416.920(a)(3); see 20 C.F.R. § 416.920b. Thus, an ALJ may
formulate the RFC determination based on a combination of evidence, which means the RFC does
not necessarily track one evidentiary source.
           Case 1:19-cv-03607-DLB Document 17 Filed 01/19/21 Page 5 of 6
Terri S. v. Saul
Civil No. DLB-19-3607
January 19, 2021
Page 5

        I now turn to the record evidence and focus on Dr. Tendler’s opinion. Dr. Tendler stated
plaintiff “is able to maintain attendance and complete a normal workweek and maintain pace with
occasional absences.” Tr. 102. Later in the same report, Dr. Tendler concluded that plaintiff “can
maintain an acceptable level of attendance.” Tr. 103. Plaintiff does not explain how Dr. Tendler’s
subsequent statement that she “can maintain an acceptable level of attendance” affects his opinion
as to her CPP abilities. Tr. 103; see Pl.’s Mot.; Pl.’s Resp. His two statements are not inconsistent
with each other or with the VE’s testimony. “Occasional” could mean once per month or more
than once per month. According to the VE, one absence per month would be within employer
tolerances. Tr. 50. Thus, for Dr. Tendler’s observation that plaintiff will exhibit “occasional”
absences to conflict with the VE’s testimony, occasional must necessarily mean more than once
per month. See Tr. 50. But Dr. Tendler’s subsequent statement that plaintiff’s absences would be
at “an acceptable level” suggests “occasional” falls below the threshold of concern. At a minimum,
Dr. Tendler’s statements provide substantial evidence for the ALJ’s finding that no further RFC
limitations were necessary.

        The ALJ’s discussion of Dr. Tendler’s opinion with respect to plaintiff’s work capabilities
and her mental limitations makes clear the ALJ relied on substantial evidence in finding that
plaintiff’s moderate CPP limitation did not require other RFC limitations. See Sizemore, 878 F.3d
at 81. The ALJ noted that Dr. Tendler opined plaintiff is “capable of performing a range of
unskilled, low stress work, with some occasional social interaction limitations.” Tr. 20. Further,
the ALJ explained that he gave Dr. Tendler’s opinion great weight because the “opinion is
balanced, objective, and consistent with the evidence of record as a whole[,]…clearly reflects a
thorough review of the record[,] and is supportable.” Tr. 20.

        Ultimately, the law confines my review to whether the ALJ employed correct legal
standards in making factual findings supported by substantial evidence. Craig, 76 F.3d at 589.
Inherently limited in scope, substantial evidence review asks only whether the record contains
“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 390, 401 (1971). The inquiry is therefore not whether I agree
with the ALJ’s conclusions but whether “more than a mere scintilla” of evidence supports
them. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). On the record before me, I find
the ALJ applied correct legal standards and made findings supported by substantial evidence.

        For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 14, is
denied, and defendant’s motion for summary judgment, ECF 15, is granted. The SSA’s judgment
is affirmed pursuant to sentence four of 42 U.S.C. § 405(g).
           Case 1:19-cv-03607-DLB Document 17 Filed 01/19/21 Page 6 of 6
Terri S. v. Saul
Civil No. DLB-19-3607
January 19, 2021
Page 6

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                            /s/

                                                 Deborah L. Boardman
                                                 United States Magistrate Judge
